Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 1-11 are pending and are hereby examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quirion, J-C and Castelot-Deliencourt-Godefroy, R. “Quirion” WO 2006/059227 (US 8,394,362), in view of 
(A) AAGPsTM - Anti-Aging Glyco Peptides Enhancing Cell, Tissue and Organ Integrity Molecular and biological attributes of lead AAGP molecule, ProtoKinetix. March 2010 (03-2010) and
(B) Affect of AAGPTM on the functionality of transplanted islet cells in a diabetic mouse model, ProtoKinetix. January 2007 and
(C) ProtoKinetix AAGP TM Improves Effectiveness of Diabetes Treatment [online]. Business Wire. 17 May 2007 (17-05-2007) [retrieved on 07 August 2015 (07-09-2015)], and
Gale-Lopez, B et al. Biologic agents in islet transplantation. Curr Diab Rcp. October 2013 (10-2013), Vol. 13, pages 713-722

The WO document is from Applicant’s IDS. The other NPL references are from previous office actions and from IDS in 15/631,260 and/or 14/728,535, All references are relied upon for their full teachings despite some features of the references not being specifically addressed. 

The instant invention is drawn to a method for protecting isolated pancreatic progenitor cells, or both, followed by a method of transplanting isolated pancreatic cells, isolated pancreatic progenitor cells, or both in a subject in need thereof. Of note is that the claims have been amended to protecting which is supported at paragraph [0125] of the PG Pub. This was amended from enhancing engraftment which is also supported at paragraph [123].  There appears to be no difference between what was previously claimed and what the claims are amended to as the practice of one confers the properties and outcomes for the cells for the other. 
 
“Quirion” discloses the species of Claim 1, see column 11 of the ‘362 patent. The compound is taught to be useful for cryopreservation and tissue implantation when the tissues are incubated with the compound, see abstract and Claim 8, as well as the entire document which is relied upon in full. Note that this means 

The three ProtoKinetix references (below) teach the benefits for their use with pancreatic beta cells and for the treatment of diabetes.  For example, (A) teaches that AAGP technologies (the AAGP compounds) are stable, are not susceptible to degradation, are high in bioactivity and are small molecules that have cell survival and antiaging properties, see page 8 of the presentation. AAGPs maintain stem cell survival which reads on progenitor cells, see page 16-18.

(B) teaches post-transplant data on the use of islets that were treated with AAGPs, and showed superior results concerting blood glucose levels, see entre 1 page document.

(C) teaches the essentially the same information as (B) but with more details. Fewer cells were needed 100 islets compared to 250 that were not treated with AAGPs, see entire 3 page document.

Gale-Lopez, B et al teaches the use of cyclosporine or tacrolimus, for example, in the use of islet transplantation and/or suppression of the immune response that is ultimately responsible for the destruction of islets, reading on Claim 22, 25, and 32 for example.

It would have been obvious to one of ordinary skill in the art to use the peptides as taught by “Quirion” in view of the protoKinetix references.  One would have been motivated to use these peptides in transplantation procedures as these AAGP protected peptides are shown to have superior protecting activity, and have already been shown to have superior activity with islets compared to non-treated cells. One would have had a reasonable expectation of success in using the peptides as claimed as they have been shown to be effective in the same treatment and transplantation procedures claimed. Further, the source of the cells is taught by Quirion at paragraph 19 for example, and there appears no distinction between live donors or cadaveric donors as fresh and/or living tissue appears to be the criteria in the human sourcing. Further, it would be obvious to included immunosuppressants to prevent or minimize the immune system from attacking the newly transplanted tissue if from a different source that the recipient. Once any cell undergoes treatment claimed arrives at the product of Claim 31.

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of concentrations, time of incubation, salts, bases, and solvates, etc … and amounts of Claims 10 and 11 in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05 II.A for example.

Further, Hughes, J.P., British Journal of Pharmacology (2011) 162 1239–1249 and Ansel, PHARMACEUTICAL DOSAGE FORMS AND DRUG DELIVERY SYSTEMS: New Drug Development and Approval Process, 1999, 7 pages are supportive of MPEP 2144.05 II.A.  From Hughes, the references teaches the development of a lead through a long process that is inclusive of a dose response curve that will serve as a basis for dosing in the treatment. This is mandatory and includes a myriad of other considerations in addition to just treatment, see the entire document to this end. Hugh teaches that “Drugs fail in the clinic for two main reasons; the first is that they do not work and the second is that they are not safe,” section under target identification. Figure 1 and 2 are instructive of this process. While a range may or may not be taught in the patent literature, it is still something that will be determined in the process and inclusive of many more considerations than dosage ranges from cell culture or rodents that have stronger livers that humans.

Ansel then adds to dosing in that it has more variable that just a range, see highlighted sections. Dosing is more than take two aspirins every x number of hours until the symptoms are gone.  Dosages can be increased or decreased as needed and taught Ansel. The highlighted sections serve to illustrate the complications involved in dosing.

Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as (C)-(G) are applicable. (B) is applicable here, as cardiac tissue was envisioned as a species in the primary reference, it would be obvious to substitute any tissue one desired to transplant. (E) is applicable, as islet cells important to glucose metabolism, as well as other cell types in Claims 8-13 of the ‘362 patent. Using a different tissue that is in need of transplant addition is simply obvious to do and try. This is also inclusive of (G).

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 4-13 of the remarks filed 2/22/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection.
Arguments against the Quirion reference call into question whether the application of the compound to tissues and organs would work. Thus, Applicants raise enablement issue for the WO/US Patent. The primary reference is a patent and to call into question of treatment of whole tissues, for example, is inappropriate. That the US Patent is silent on human pancreatic cells is irrelevant to the rejection. The rejection is a 103 and not a 102 rejection, and it is the combination of references and not a single reference that teaches the whole of what is claimed. 

Arguments that only mouse cells were used and not human is unconvincing. Mouse models come first before human. Applicants appear to desire that reference A is complete with a human clinical trial. While a mouse model was taught, use with human tissue was also taught. At paragraph in the PG Pub, the following was disclosed: (19) Therefore, compounds used as adjuvants for preservation and having good stability could be useful for preserving biological materials, notably: for storing whole human organs such as kidneys, hearts and livers to be transplanted under no time constraints, for preserving delicate tissues with minimum damage and for a sufficiently long period to allow optionally international distribution, for preserving blood platelets and cells, for protecting certain organisms, bacteria, viruses or vaccines. Thus, humans were in view of its application. Further, that immunosuppressant drugs were not taught is also unconvincing. The rejection was a 103 and not a 102, therefore it is the combination of the references and not a single teaching which would constitute a 102. The assertion that a skilled person would not be able to drawn any conclusion regarding the effect of the claimed on immunosuppressants based on the teachings of Document A might be convincing if no other references regarding the use of the instant compounds were employed in the rejection. Again, this is a 103 rejection and not a 102.
Arguments against B and C due to the absence of a teaching with human pancreatic cells is continues to be unconvincing. Note that references A-C are from Protokinetix Inc, to which the inventors are associated. It seems that there is a logical flow from an animal model to human, and this is what the inventors from Protokinetix Inc moved from mouse to human, or envisioned human from mouse data. In fact, at paragraph [0070] Applicants state [t]he subject may be a human subject. This means it can be mouse model.

Moving to the reference of Gala-lopez, it is argued that this reference does not teach the limitation of protection from immunosuppressant drug in human islet cells. Once again, Applicant’s want each and every reference to teach that whole of the invention. This is like the arguments above where the references do not teach human but mouse, etc …. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here Applicants have taken every reference apart as if it is supposed to teach each and every aspect of the invention as if it were a 102 rejection. Again, on page 7 of the rejection one reads:   Specifically, Dr. Gala-Lopez explains that the presently claimed method specifies a step of treating the human pancreatic cells/pancreatic progenitor cells with AAGP™ prior to being transplanted into a human patient treated with an immunosuppressant drug. This step was not suggested, but it has proven advantageous and unexpected over the cited references or any other prior art knowledge in the field. See paragraph 4 of the Declaration. This is wanting each and every reference to teach and/or disclose the invention. In the previous Application of 15/631,260 which was drawn to the same invention instantly claimed, now abandoned, at least the issue of prima facie obviousness was properly argued, but not with each and every reference having to teach the whole of the invention. Throughout the rebuttal the same piecemeal approach is used. As above conclusion of the 103 rejection where the exemplary rationales that may support a conclusion of obviousness include (A)-(G), each reference does not have to teach each and every aspect of the invention. It is the combination of the references that provides the obviousness and motivation. Any argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so is found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case.  The references, of which come from Applicant and inventors, provides such a teaching and motivation. The rejection is maintained. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 02/22/2022 is insufficient to overcome the rejection of Claims 1-11 based upon 35 U.S.C. 103(a) as set forth in the last Office action. 
At paragraph 20, the following is stated: On the contrary, it is my opinion that based on the teachings of these references, a person skilled in the art of transplantation would find no reasons to believe that, aside from improved engraftment, a protective effect from immunosuppressant drug toxicity to enhance insulin secretion would be obtained, as none is described. The examiner respectfully disagrees. Isolated islet cells are out of the normal environment and are simply stressed physiologically. The AAGP compound is known to be helpful in that the reference (C) teaches the essentially the same information as (B) but with more details. Fewer cells were needed 100 islets compared to 250 that were not treated with AAGPs, see entire 3-page document. Thus, if fewer cells can do the job, they must be producing at a higher levels, or at physiological levels, and the 250 that were not treated are needed to make up for the 100 that produced at normal levels. The preservation and protective function of AAGP appears to correlate with keeping the insulin secretion close to physiological levels.

Looking to Figure 11 the insulin content at Tac- and Tac+AAGP, while statistically significant, are likely physiologically the same. Viability, seen in Figure 1, is rather unimpressive for % islet recovery (A) and % viability (B), but the fold change in insulin secretion appears credible in Figure C. But, reference (B) and (C) are consistent with the outcome of using AAGP on islet cells in many of the experimental results presented.

At paragraph 21, it is stated: On the contrary, it is my opinion that the person skilled in the art, on the basis of the common general knowledge, would reasonably believe that even if engraftment is enhanced, insulin secretion would still be inhibited and would invariably lead to an unsuccessful and unproductive graft. This comment in light of reference (B) and (C) are inconsistent with the prior art. Even if there were some doubt, it would still be obvious to try. Kolic states: In summary, we have demonstrated that TAC, but not VCS, significantly inhibits the total response of glucose-stimulated insulin secretion from Human islets. This decrease in secretion is not mediated by effects on islet cell health or insulin content and is most likely a direct consequence of decreased insulin granule exocytosis. VCS, a next generation calcineurin inhibitor, does not cause the same degree in inhibition of insulin secretion. Thus, this is a plausible physiological mechanism explaining the lower incidence of NODAT in patients taking VCS. Thus, AAGP keeps the cells healthy but does not enhance insulin secretion as Applicants argue. Figure 2E shows that the fold change in insulin secretion in the presence of Tac+ with AAGP is about the same as Tac-. This corroborates the Kolic data. 

The rejection is maintained as the result of the experiments are consistent with the prior art teaching, and the outcome of the experiments are consistent with the properties of AAGP that has been disclosed in the prior art, especially toward islets and diabetes.
 
     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654